JS 44 (Rew. 02/19)

The FS 44 civil cover sheet and the informati
provided by local rules of court. This form,
purpose of initiating the civil docket sheet,

approved by the Judicial Con
(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

CIVIL COVER SHEET

on contained herein neither replace for supplement the fling and service of pleadings
rence of the United States in

eptember 1974, is requ

or other papers as required by law, except as
ired for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS
REBECA FELICIANO

(b} County of Residence of First Listed Plaintiff

Osceola

(ENCEP TIN ELS. PLAINTHCR CASES)

{c) Attomeys (Mirm Name, Address, and Telephone Number}

Mary E. Lytle, Esq., David V. Barszcz, Esq., LYTLE & BARSZCZ P.A.,

533 Versailles Drive, 2nd Floor, Maitland, Florida 32751

DEFENDANTS

NOTE:

Attomeys (if Known)

 

SIMONMED IMAGING FLORIDA, LLC

County of Residence of First Listed Defendant

(IN US. PLAINTIEE CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il. BASIS OF JU RISDICTION (Place an “X" in One Box Only)

 

(For Diversity Cases Only)

Ul. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

aad One Box for Defendant}

 

 

 

  

 

 

 

O11. US. Government a 3 Federal Question PIF DEF PTF DEF
Plaintiff (C18. Government Not a Party) Citizen of This Sinte O 1 4 1 Incorpomted s+ Principal Place O4 4
of Business In This State
2 US. Govemment 4 Diversity Citizen ef Another State 42 © 2 Incomorated and Principal Place Os ms
Defendant (nekeate Cruzenship of Parues im Hem Hi} of Business In Another State
Citizen or Subject of a O3 © 3 Foreign Nation O6 m6
Foreign Country
IV. NATURE OF SUIT (lice an “¥" One Box Only) Click here for: Nature of Suit Code Descriptions.
L CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
& 116 insurance PERSONAL INJURY PERSONALINJURY — |(07 625 Drug Related Seizure 0) 422 Appeal 28 USC 148 O 375 False Claims Act
120 Marine C310 Airplane OF 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal O 376 Qui Tam (31 USC
CT 130 Milter Act C315 Airplane Product Product Liability 1 690 Other 28 USC 157 372%a))
O 140 Negotiable Instrument Liability O 367 Health Care! 2 400 State Reapponionment
C1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 3 410 Antitrust
& Enforcemem of Judgment Slander Personal Injury 1 820 Copyrights O 430 Banks and Banking
OES! Medicare Act OF 330 Federal Kraployers’ Product Liability 0 830 Patent 0 450 Commerce
O 152 Recovery of Defaulted Liability 0 368 Asbestos Personal G 835 Patent - Abbreviated 1 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application |} 470 Racketeer Influenced and
(Excludes Veterans} OF 345 Manne Product Liability 840 Trademark Corrupt Organizations
G 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCTAL SECURITY [480 Consumer Credit
of Veteran’s Benefits O 350 Motor Vehicle OG 376 Other Fraud © 710 Fair Labor Standards 0 861 HIA (1395¢f8) C1 485 Telephone Consumer
© 160 Stockholders’ Suits © 355 Motor Vehicle 0 371 Truth in Lending Act 01 862 Black Lung (923) Protection Act
OF 190 Other Contract Product Liability 1 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(2)} 10 490 Cable/Sat TY
O 195 Coutract Product Liability | 0 360 Other Personal Property Damage Relations 0 864 SSID Title XVI O 850 Securities‘Commadities/
O 196 Franchise Injury C1 385 Property Damage OF 740 Railway Labor Act O 865 RSI (405(2)) Exchange

362 Personal Injury -
Medical Malpractice

Product Liabality

 

| REAL PROPERTY

CIVIL RIGHTS

PRISONER PETITIONS

 

216 Land Condemmation

© 220 Foreclosure

CO 230 Rent Lease & Ejectment
OF 240 Torts to Land

A 245 Tort Product Liability
CF 290 All Other Real Property

 

0 440 Other Civil Rights

7 441 Vouny

O 442 Employment

6 443 Housing,
Accommodations

OF 445 Amer. w/Disabilities -
Employment

0446 Amer. w/Disabilities -
Other

O 448 Education

Habeas Corpus:
OF 463 Alien Detainee

Sentence
(1 530 General
O 335 Death Penalty
Other:

C7 550 Civil Rights
OF 860 Civil Detaines -

Conditions of
Confinement

 

OF $i0 Motions to Vacate

1 540 Mandamus & Other

C1 355 Prison Condition

751 Family and Medical
Leave Act

 

O 790 Other Labor Litigation

FEDERAL TAX SUITS

 

CI 791 Employee Retirement
Income Security Aci

 

IMMIGRATION

 

O 462 Naturalization Application
6 465 Other Immigration
Actions

 

 

O 870 Taxes (U.S, Platntiff
or Defendant)

© 871 iRS—Third Party
26 USC 7609

 

© 890 Other Statutory Actions

7 89] Agricultural Acts

0 893 Environmental Matters

01 895 Freedom of Information
Act

OF 896 Arbitration

C1 899 Administrative Procedure
Act/Review or Appeal af
Agency Decision

O 950 Constitutionality of
State Statutes

 

Vv. ORIGIN fPlace an“ in Cne Box Onty)

M1 Original
Proceeding

Vi. CAUSE OF ACTION

O12 Removed from ag 3
State Court

 

Cite the U.S. Civil Statute under which
29 U.S.C. § 2601, et seq.

Briefdescription ofcause. . ;
Interference and Retaliation in Violation of the Family and Medical Leave Act

Remanded from
Appellate Court

4 Reinstated or

Reopened
(specif}

0 5 Transferred trom
Another District

Transfer

you are filing (De not cite jurisdictional statutes unless diversity}:

1 6 Multidistrict
Litigation -

O 8 Multidistriet
Litigation -
Direct File

 

 

 

 

VII. REQUESTED IN {J CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Ml Yes No
VII. RELATED CASE(S) ;
IF ANY fee uisiructons). JUDGE DOCKET NUMBER ; a - -
DATE ft
02/26/2020 \ 4

 

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

SIGN Y OF RECOR)

sonore

  

JUD

    

 

MAG, JUDGE
